Worden, J.
Suit by Storm against Worland, before a Justice, to recover an account, etc. Appeal to the Common Pleas. Before the Justice, the defendant pleaded to the jurisdiction, that he was a resident of another township, *204but did not aver, in his plea, that there was any Justice in his township competent to act, nor was his plea verified. The Justice seems to have disregarded this plea, and very properly, for the defects specified; whereupon the defendant pleaded to the merits, and judgment was rendered against him. In the Court of Common Pleas, the defendant asked and obtained leave, over the objection of the plaintiff, to amend his plea in abatement, by adding, that there were Justices in the township in which he resided competent to try the cause, and by adding thereto a verification. The plea, as thus amended, was demurred to, but the demurrer was overruled, and such proceedings were had as that the cause was dismissed for want of jurisdiction in the Justice.
Thomas A. Hendricks, for the appellant.
This proceeding is erroneous. The plea, as filed before the Justice, was evidently bad, and properly set aside or disregarded.
When the defendant pleaded to the merits, and went to trial, he waived all questions of jurisdiction, as effectually as if he had not, in the first place, attempted to raise any. Having thus given the Justice jurisdiction by answering to the merits, he could not afterward, on appeal, raise any question as to jurisdiction over his person. Ludwick v. Beckmire, 15 Ind. 198.
Per Curiam.
The judgment below is reversed, with costs, and the cause remanded.